               Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 1 of 21



Anastasi Pardalis
Pardalis & Nohavicka, LLP
950 Third Avenue, 25th Floor
New York, NY 10022
Telephone: (718) 777-0400
Facsimile: (718) 777-0599
Attorneys for the Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------
 GIANNIS ANTETOKOUNMPO,                                       Civ. Case No.

                                    Plaintiff,                       COMPLAINT
                                                                JURY TRIAL DEMANDED
                  -v-

BRYANT YARBOROUGH d/b/a BONAFIDE
ICON,

                                    Defendant.        ___


         Plaintiff, GIANNIS ANTETOKOUNMPO (“Antetokounmpo” or “Plaintiff”), an

individual, by and through its undersigned attorneys, PARDALIS & NOHAVICKA, LLP,

hereby alleges as follows against Defendant BRYANT YARBOROUGH d/b/a BONAFIDE

ICON (“Defendant”):

                                           NATURE OF ACTION

         1.       Antetokounmpo brings this action for the infringement of his GREEK FREAK

trademark by Defendant through the unauthorized use of the GREEK FREAK mark, including,

without limitation, by advertising, marketing, promoting, distributing, displaying, offering for

sale and selling unlicensed infringing products bearing the GREEK FREAK brand label.

         2.       This action involves claims for:




                                                         1
            Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 2 of 21



              1)        Trademark infringement of Antetokounmpo’s federally registered mark in

              violation of §32 of the Federal Trademark (Lanham) Act, 15 U.S.C. § 1051 et

              seq.;

              2)        Counterfeiting of Antetokounmpo’s federally registered trademark in

              violation of 15 U.S.C. §§ 1114(1)(a)-(b), 1116(d), and 1117(b)-(c);

              3)        Federal Trademark Dilution;

              4)        False designation of origin, passing off and unfair competition in violation

              of Section 43(a) of the Trademark Act of 1946, as amended with 15 U.S.C. §

              1125(a);

              5)        Common Law Trade Name, Trademark and Service Mark Infringement;

              6)        Deceptive Acts and Practices (N.Y. Gen Bus L. § 349);

              7)        Common Law Trademark Dilution;

              8)        Common Law Unfair Competition;

              9)        Unjust Enrichment;

              10)       Tortious Interference with prospective economic advantage;

              11)       False Labeling in Violation of the Lanham Act;

              12)       Conspiracy and Concert of Action; and

              13)       Violation of Antetokounmpo’s right of publicity (NY Civ Rights Law §

              50-51).

       3.     Antetokounmpo is widely identified by his nickname the “Greek Freak.” Further,

he has been using his nickname, Greek Freak, as a trademark in U.S. commerce (the “GREEK

FREAK mark”); Antetokounmpo’s products are distributed under the GREEK FREAK mark at

stores and markets throughout the United States.



                                                  2
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 3 of 21



       4.      Antetokounmpo has expended substantial time, money and resources successfully

developing, promoting and advertising his GREEK FREAK-branded products.

       5.      Through his efforts, and as a result of Antetokounmpo’s continuous and extensive

use of his GREEK FREAK mark, Antetokounmpo’s GREEK FREAK mark has become famous,

and exclusively associated with Antetokounmpo and Antetokounmpo’s products.

       6.      Nevertheless, upon information and belief, Defendant has been designing, selling

and distributing phone cases under the GREEK FREAK brand mark.

       7.      Upon learning of Defendant’s unauthorized use of the GREEK FREAK mark and

brand, Antetokounmpo took immediate action and asked Defendant to provide him with a full

accounting of all merchandise sold by Defendant that is infringing upon Plaintiff’s trademark

(the “Infringing Products”).

       8.      Moreover, Antetokounmpo demanded that Defendant cease selling the Infringing

Products using the GREEK FREAK mark and brand.

       9.      Defendant, after receiving Antetokounmpo’s cease and desist letter, did not

provide a record of his sales and profits of GREEK FREAK branded products.

       10.     Furthermore, Defendant failed to cooperate with Antetokounmpo’s request for

surrender of the infringing inventory and other reasonable requests which were meant to ensure

that the infringement has ceased and that the Antetokounmpo’s has been adequately compensated

for the damages he incurred.

       11.     As a result of Defendant’s wrongful conduct, Antetokounmpo brings this action

for monetary and injunctive relief.

                              JURISDICTION AND VENUE
                Federal Question Jurisdiction and Supplemental Jurisdiction




                                                3
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 4 of 21



       12.      This action arises under the Lanham Act, 15 U.S.C. § 1051 et seq. and the

statutory and common laws of the State of New York. This Court has subject matter jurisdiction

over this action over Plaintiff’s federal claims under 28 U.S.C. §§ 1331 and 1338(a).

       13.      This Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. §§ 1367(a), because they are so related to the claims within the original jurisdiction of the

Court that they form part of the same case or controversy under Article III of the United States

Constitution.

       14.      Personal jurisdiction exists over Defendant in this judicial district pursuant to

N.Y.C.P.L.R. § 302(a)(1) and N.Y.C.P.L.R. § 302(a)(3), or in the alternative, Federal Rule of

Civil Procedure 4(k), because, upon information and belief, Defendant regularly conducts,

transacts and/or solicits business in New York and in this judicial district, and/or derives

substantial revenue from his business transactions in New York and in this judicial district and/or

otherwise avails himself of the privileges and protections of the laws of the State of New York

such that this Court’s assertion of jurisdiction over Defendant does not offend traditional notions

of fair play and due process, and/or Defendant’s infringing actions caused injury to Plaintiff in

New York and in this judicial district such that Defendant should reasonably expect such actions

to have consequences in New York and in this judicial district, for example:

       a)       Upon information and belief, Defendant has been systematically directing and/or

       targeting his business activities at consumers all over the country, including New York,

       through a website where consumers can place orders.

       b)       Said website provides information about and describes the goods sold; it further

       allows online sales with the use of a credit card and other means of payment, and it

       provides for shipping of purchased items.



                                                  4
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 5 of 21



       c)      Upon information and belief, Defendant is aware of the products that

       Antetokounmpo offers, namely the GREEK FREAK products and the GREEK FREAK

       mark. Defendant is aware that his infringing actions, alleged herein, are likely to cause

       injury to Antetokounmpo in New York and in this judicial district specifically, as

       Antetokounmpo conducts substantial business in New York.

       15.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c), because acts

               giving rise to this complaint occurred within this judicial district.

                                         THE PARTIES

       16.     Plaintiff, Giannis Antetokounmpo, is an individual residing in Chicago, Illinois.

Antetokounmpo is an internationally famous athlete and professional basketball player. Born in

Greece and currently residing in the United States.

       17.     In 2007, Antetokounmpo stated playing basketball, and by 2009, he was playing

competitively for the youth squad of Filathlitikos. From 2013 to the present, he is playing for the

Milwaukee Bucks in the National Basketball Association (“NBA”). Antetokounmpo recently

won the MVP at the 2019 NBA Awards.

       18.     Giannis Antetokounmpo is widely known under his nickname the “GREEK

FREAK.” His popularity has been rising over the last years and he has participated or licensed

his name/nickname and/or likeness to various brands and campaigns.

       19.     Upon information and belief, Defendant is an individual with the address 12015

142 street, Jamaica NY 11436.

              FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

Antetokounmpo’s recognized GREEK FREAK Mark




                                                  5
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 6 of 21



       20.      Antetokounmpo has built a strong reputation for his professional skills which is

further reflected in the quality of the products he offers.

       21.      Antetokounmpo has continually used his GREEK FREAK mark in connection

with his products in U.S. commerce at least as early as 2017. He has been identified as the

“GREEK FREAK” even earlier than that, due to his impressive professional abilities and

achievements.

       22.      During this time, Plaintiff has engaged in substantial advertising and promotion,

and has expended substantial time, money and resources successfully developing and promoting

the GREEK FREAK mark and brand.

       23.      Plaintiff has also entered into licensing and other similar agreements with thirds

parties, for the authorized use of the GREEK FREAK mark in commerce in connection with a

variety of goods.

       24.      The GREEK FREAK products are directly associated with Antetokounmpo as he

is recognized as the “Greek Freak,” and they distinguish themselves among competitive products

based on their association with Antetokounmpo and their superior design and quality.

       25.      In addition to continuous and uninterrupted use in commerce, Antetokounmpo has

applied for, and obtained a federal registration for his GREEK FREAK mark (EXHIBIT A).

Antetokounmpo has also applied for a variation of his GREEK FREAK mark, namely for the

mark “GREEK FR34K” which includes the numbers appearing on his NBA jersey. This mark

has been approved for registration and no third party oppositions have been filed against it;

therefore it will be registered with the United States Patent and Trademark Office soon

(EXHIBIT B). This mark also covers apparel and related items, among others.




                                                   6
                 Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 7 of 21



        26.       Antetokounmpo’s U.S. trademark registration for the GREEK FREAK mark

covers “Backpacks” in International Class 18 and “Shirts, t-shirts, sweatshirts, hooded

sweatshirts, jackets, hooded jackets, sports jerseys, socks, warm up suits, caps, hats” in

International Class 25 (Registration No. 5401870).

        27.       Antetokounmpo has expended substantial time, money and resources successfully

developing, promoting and advertising his GREEK FREAK mark.

        28.       Antetokounmpo has sold tens of thousands of dollars of products under the

GREEK FREAK mark.

        29.       Antetokounmpo has used the GREEK FREAK brand continuously and

exclusively, and any products offered under that mark are directly associated with him.

        30.       As a result, Plaintiff’s mark has become famous, and an extremely valuable asset

for Plaintiff.

Defendant’s Infringing Activities

        15.       Notwithstanding Antetokounmpo’s established rights in the GREEK FREAK

mark, upon information and belief, Defendant has advertised and sold various products under the

“GREEK FREAK” name through various media, platforms, and websites, including Redbubble

(EXHIBIT C).

        16.       Defendant has engaged in this infringing activity despite having constructive

notice of Antetokounmpo’s federal trademark rights under 15 U.S.C. § 1072 and despite having

actual knowledge of Antetokounmpo’s use of the GREEK FREAK mark, since Defendant offers

directly competitive products in the same marketplace.

        17.       Defendant’s use of the GREEK FREAK mark postdates the date of first use of the

GREEK FREAK mark by Plaintiff.



                                                   7
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 8 of 21



       18.     Plaintiff never authorized Defendant to design, advertise, sell and distribute

products bearing the GREEK FREAK mark.

       19.     On March 20, 2020, Plaintiff, through his attorneys, sent a Cease and Desist letter

to Defendant (EXHIBIT D), alerting him of Plaintiff’s exclusive rights in the mark and

requesting an accounting of all profits generated.

       20.     Defendant, after receiving Antetokounmpo’s cease and desist letter, did not

provide a record of his sales and profits of GREEK FREAK branded products.

       21.     Furthermore, Defendant failed to cooperate with Plaintiff in good faith to reach an

agreement that would ensure that infringement has ceased and Plaintiff is reasonably compensated

for the damage he incurred.

       22.     Upon information and belief, before removing the “GREEK FREAK” from

Redbubble, Defendant had made substantial sales of products under it, capitalizing upon

Plaintiff’s famous mark.

       23.     Upon information and belief, the products offered by Defendant under the

GREEK FREAK mark were of a particular aesthetic not aligned with Plaintiff and of a

substantially lower quality than the products offered by Plaintiff. Therefore, Defendant’s actions

constitute trademark dilution by garnishment.

       24.     Defendant’s use of the GREEK FREAK mark is directly competitive with

Plaintiff’s use of the mark on his products and has caused confusion, mistake, and deception as

to the source of Defendant’s goods and services.

       25.     Defendant’s failure to cooperate with Plaintiff in the face of a demand to cease

and desist its infringing activities and to provide proof of sales and profits derived therefrom,




                                                  8
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 9 of 21



demonstrates Defendant’s bad faith intent to profit from Plaintiffs success, by misleading,

confusing and deceiving consumers.

       26.     There is no question that the products sold by Defendant under the GREEK

FREAK mark were sold by Defendant with the purpose of confusing and misleading consumers

into believing that they are purchasing products associated with or endorsed by Giannis

Antetokounmpo, one of the most successful and popular NBA players. Defendant therefore

traded off the goodwill and reputation of Antetokounmpo by engaging in the unauthorized use of

Antetokounmpo’s trademark and publicity rights.

                               FIRST CAUSE OF ACTION
               Trademark Infringement of Plaintiff’s Federal Registered Mark
                          [15 U.S.C. § 1114/Lanham Act § 32(a)]

       27.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       28.     Since the early days of his career, Antetokounmpo has been identified as the

“GREEK FREAK,” and since at least as early as 2017, he has continuously and extensively used

the GREEK FREAK mark in commerce, and has built its reputation under the same mark.

       29.     Antetokounmpo owns Federal Registration No. 5401870 for the GREEK FREAK

mark. This registration is valid, substituting, and prima facie evidence of the validity of the

GREEK FREAK mark, Antetokounmpo’s ownership of the mark, and Antetokounmpo’s

exclusive right to use the mark in commerce.

       30.     Defendant made unauthorized use of the GREEK FREAK mark for phone cases

that are confusingly similar to, related to, and directly competitive with Antetokounmpo’s goods

sold under the GREAK FREAK mark.




                                                  9
              Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 10 of 21



        31.     Defendant’s unauthorized use of the GREEK FREAK mark is likely to cause

confusion, mistake, and deception as to the source, sponsorship or approval of Defendant’s

products and/or result in the mistaken belief that Defendant is somehow legitimately affiliated,

connected or associated with Antetokounmpo.

        32.     Defendant’s aforesaid act, specifically Defendant’s unlawful misappropriation of

the GREEK FREAK mark, constitute willful trademark infringement of a federally registered

trademark in violation of the Lanham Act, 15 U.S.C. § 1114.

        33.     By reason of Defendant’s aforesaid acts, Plaintiff has suffered and will continue

to suffer damage and injury to its business reputation and goodwill and will sustain loss of

revenue and profits.

        34.     Unless enjoined by this Court, Defendant will potentially continue to perform the

acts complained of herein and cause said damages and injury, all to the immediate and

irreparable harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendants wrongful

acts.

                            SECOND CAUSE OF ACTION
         Trademark Counterfeiting Under Section 32, 34 and 35 of the Lanham Act,
                    15 U.S.C. §§ 1114(1)(b), 1116(d), and 1117(b)-(c)

        35.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        36.     Plaintiff is the exclusive owner of all right and title to the GREEK FREAK mark.

        37.     Plaintiff has continuously used the GREEK FREAK mark in interstate commerce

since on or before the date of the first use as reflected in its registration attached hereto as

Exhibit A.




                                                  10
                Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 11 of 21



        38.       Without Plaintiff’s authorization or consent, with knowledge of Plaintiff’s rights

in the GREEK FREAK mark and with knowledge that Defendant’s products bear counterfeit

marks, Defendant intentionally reproduced, copied and/or colorable imitated the GREEK

FREAK mark on products which are indistinguishable from the actual/original products offered

under the GREEK FREAK mark by Plaintiff.

        39.       Defendant’s infringing products are likely to cause confusion, mistake and

deception among the general purchasing public as to the origin of these infringing products, and

are likely to deceive consumers, the public and the trade into believing that Defendant’s

infringing products originate from, are associated with or are otherwise authorized or endorsed

by Plaintiff.

        40.       As a direct and proximate result of Defendant’s illegal actions alleged herein,

Defendant has caused substantial monetary loss and irreparable injury and damage to Plaintiff,

his business, reputation and valuable rights in the GREEK FREAK mark and the goodwill

associated therewith, in an amount as yet unknown, but to be determined at trial.

        41.       Plaintiff has no adequate remedy at law.

        42.       Unless immediately enjoined, Defendant will continue to cause such substantial

and irreparable injury, loss and damage to Plaintiff.

        43.       Plaintiff is entitled to injunctive relief, damages for the irreparable harm caused

by Defendant’s infringing activities, and all gains, profits and advantages obtained by Defendant

as a result therefrom, enhanced discretionary damages, treble damages and/or statutory damages

of up to $2,000,000.00 per counterfeit mark per type of goods sold, offered for sale or distributed

and reasonable attorneys’ fees and costs.

                                  THIRD CAUSE OF ACTION
                         Federal Trademark Dilution (15 U.S.C. § 1125 (c))


                                                    11
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 12 of 21




       44.        Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

       45.        As a result of Plaintiff’s widespread and continuous use of his GREEK FREAK

mark in commerce in the United States and as a result of Plaintiff’s fame and direct association

with such mark, the GREEK FREAK mark is famous within the meaning of relevant statutes.

       46.        Defendant’s unauthorized commercial use of the GREK FREAK mark was

willfully intended to trade on Plaintiff’s reputation.

       47.        Defendant’s unauthorized commercial use of the GREEK FREAK mark has

caused and continues to cause irreparable injury to Plaintiff and his business reputation and has

diluted the distinctive quality of Plaintiff’s famous GREEK FREAK mark within the meaning of

15 U.S.C. § 1125(c).

       48.        Upon information and belief, Defendant has profited or will profit through his

wrongful conduct and activities.

       49.        Defendant’s conduct complained herein is malicious, fraudulent, deliberate,

and/or willful.

       50.        As a result of Defendant’s conduct, Plaintiff is entitled to injunctive relief, and is

entitled to recover damages by reason of Defendant’s acts.

                                  FOURTH CAUSE OF ACTION
                  False designation of Origin, Passing Off and Unfair Competition
                             [15 U.S.C. § 1125(a)/Lanham Act § 43(a)]

       51.        Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.




                                                    12
                Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 13 of 21



          52.     Plaintiff as the owner of all right, title and interest in and to the GREEK FREAK

mark, has standing to maintain an action for false designation of origin and unfair competition

under Federal Trademark Statute, Lanham Act § 43(a) (16 U.S.C. § 1125).

          53.     Since 2017, Plaintiff has continuously and extensively advertised and marketed

his products under his GREEK FREAK mark throughout the United States.

          54.     Plaintiff’s GREEK FREAK mark is inherently distinctive.

          55.     As a result of Plaintiff’s continuous use of the GREEK FREAK mark in

connection with his products and Plaintiff’s reputation and fame, the GREEK FREAK mark has

become widely recognized among consumers as a source-identifier of Plaintiff’s products.

          56.     Defendant’s unauthorized use of the GREEK FREAK mark in connection with

phone cases causes confusion, mistake, and deception as to the source, sponsorship, or approval

of Defendant’s products by Plaintiff and results in the mistaken belief that Defendant and his

products are somehow legitimately affiliated, connected or associated with Plaintiff.

          57.     By designing, advertising, marketing, promoting, distributing, offering for sale or

otherwise dealing with the Infringing Products, Defendant has traded off the goodwill of Plaintiff

and his products, thereby directly and unfairly competing with Plaintiff.

          58.     Defendant knew, or by the exercise of reasonable care should have known, that

the infringing products would cause confusion, mistake and deception among consumers and the

public.

          59.     Defendant’s aforesaid acts constitute willful unfair competition with Plaintiff, in

violation of the Lanham Act, 15 U.S.C. § 1125(a).

          60.     Upon information and belief, Defendant’s aforementioned wrongful actions have

been knowing, deliberate, willful, intended to cause confusion, to cause mistake and to deceive



                                                   13
                Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 14 of 21



consumers and were performed with the intent to trade on the goodwill and reputation of

Plaintiff.

          61.     By reason of Defendant’s aforesaid acts, Plaintiff has suffered and will continue

to suffer damage and injury to its business, reputation and goodwill, and will sustain loss of

revenue and profits.

          62.     Unless enjoined by this Court, Defendant will continue to perform the acts

complained of herein and cause said damages and injury, all to the immediate and irreparable

harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant’s wrongful acts.

                               FIFTH CAUSE OF ACTION
                      Common Law Trade Name, Trademark Infringement

          63.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

          64.     Plaintiff has established and enjoys common law trade name and trademark rights

in the GREEK FREAK mark in connection with clothing and related products, through

continuous, extensive and uninterrupted use of the mark in commerce throughout the United

States.

          65.     By his wrongful acts, Defendant has caused, and unless restrained by this Court

will continue to cause, serious and irreparable injury and damage to Plaintiff and to the goodwill,

reputation and proven business success associated with the GREEK FREAK mark.

          66.     Upon information and belief, Defendant has profited and will profit by his

conduct and activities.

          67.     Upon information and belief, Defendant’s conduct complained of herein is

malicious, fraudulent, deliberate, and/or willful.

          68.     Plaintiff has no adequate remedy at law.

                                                   14
              Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 15 of 21



                                SIXTH CAUSE OF ACTION
              Deceptive Acts and Unfair Trade Practices (N.Y. Gen Bus L. § 349)

        69.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        70.     Defendant’s activities consist of deceptive acts and practices in the conduct of his

business.

        71.     Defendant’s aforementioned deceptive acts are aimed at consumers, and are

materially misleading with respect to the source, sponsorship, and affiliation or approval of

Defendant’s activities, and/or falsely suggest that Defendant is somehow legitimately affiliated,

connected, or associated with Plaintiff.

        72.     Plaintiff has been, and will continue to be, damaged by Defendant’s deceptive

acts and practices in an amount to be determined at trial.

        73.     Defendant has caused, and will continue to cause, irreparable injury to Plaintiff

and to the public unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 349.

                              SEVENTH CAUSE OF ACTION
                        Trademark Dilution (N.Y. Gen. Bus. L. § 360-1)

        74.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        75.     Defendant’s aforesaid acts have created a likelihood of injury to the business

reputation of Plaintiff and likelihood of dilution of the distinctive quality of the GREEK FREAK

mark.

        76.     Defendant’s acts have caused, and will continue to cause irreparable injury to

Plaintiff unless restrained by this Court, pursuant to N.Y. Gen. Bus. L. § 360-1.

                                 EIGHTH CAUSE OF ACTION
                                Common Law Unfair Competition


                                                 15
              Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 16 of 21




        77.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        78.     Defendant’s aforesaid activities constitute deliberate passing off, unfair

competition, misappropriation, unjust enrichment, unfair and fraudulent business practices, and

misuse of Plaintiff’s GREEK FREAK mark under the common law of the State of New York.

        79.     Upon information and belief, Defendant’s conduct is willful, deliberate,

intentional, and in bad faith.

        80.     By reason of Defendant’s aforesaid acts, Plaintiff has suffered and will continue

to suffer damage and injury to its business, reputation and good will, and will sustain loss of

revenues and profits.

        81.     Unless and until enjoined by this Court, Defendant will continue to perform the

acts complained herein and cause said damages and injury, all to the immediate and irreparable

harm of Plaintiff. Plaintiff has no adequate remedy at law for Defendant’s wrongful acts.

                                   NINTH CAUSE OF ACTION
                                       Unjust Enrichment

        82.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        83.     By virtue of the egregious and illegal acts of Defendant as described herein,

Defendant has been unjustly enriched in an amount to be proven at trial.

        84.     Defendant’s retention of monies gained through its deceptive business practices,

infringement, acts of deceit, and otherwise would serve to unjustly enrich Defendant and would

be contrary to the interests of justice.

                                TENTH CAUSE OF ACTION
                 Tortious Interference with Prospective Economic Advantage


                                                 16
               Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 17 of 21




         85.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

         86.     Plaintiff has enjoyed long and successful business relationships with its

authorized distributors and customers.

         87.     Defendant’s conduct has interfered with these relationships and constitutes

tortious interference with prospective business relationships with these distributors and

customers.

         88.     Defendant employed wrongful means in an effort to harm Plaintiff, Plaintiff’s

reputation, Plaintiff’s relationship with his customers and his distribution network, for which

Defendant and any other identified person or entity who has acted in concert or in participation

with him, are liable to Plaintiff for actual and punitive damages in an amount to be proven at

trial.

                                ELEVENTH CAUSE OF ACTION
                          False Labeling in Violation of the Lanham Act


         89.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

         90.     Defendant has used the GREEK FREAK mark in order to promote, distribute,

offer for sale and sell his products, inter alia, by labeling such products with the GREEK

FREAK mark.

         91.     Defendant’s actions constitute a direct violation of Plaintiff’s trademark rights in

the GREEK FREAK mark.

         92.     Plaintiff is the sole owner of the GREEK FREAK mark.




                                                  17
              Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 18 of 21



        93.     Defendant’s false labeling has caused confusion, mistake, and deception among

buyers of the counterfeited products and all purchasers of the GREEK FREAK products as to

Defendant’s affiliation, connection, or association with Plaintiff and Plaintiff’s authorized

distributors.

        94.     The false trade statements have also caused confusion, mistake, and deception

among buyers of the counterfeited products and all purchasers of the GREEK FREAK brand

products as to the origin, sponsorship, approval or endorsement by Plaintiff of the above-pled

counterfeit goods.

        95.     By setting forth the false labeling on the counterfeit goods, and as pled above in

this Complaint, Defendant has proximately contributed to the harm that Plaintiff has suffered.

        96.     Defendant has therefore committed an actionable wrong under 15 U.S.C. §

1125(a)(1)(A) and is liable to Plaintiff for such remedies as are afforded it under 15 U.S.C. §§

1117 and 1125(a)(1).

                                TWELFTH CAUSE OF ACTION
                                Conspiracy and Concert of Action

        97.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        98.     Upon information and belief, Defendant has conspired with unknown

manufacturers and/or suppliers in the U.S. and/or overseas and other persons to illegally

manufacture and/or import in the United States, products under the GREEK FREAK mark.

        99.     Defendant’s conduct combined with the conduct of unknown third parties

constituted conspiracy and concert of action to tortuously interfere with Plaintiff’s business, for

which each conspirator is liable to Plaintiff for damages.

                             THIRTEENTH CAUSE OF ACTION


                                                 18
               Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 19 of 21



                                    Violation of Right of Publicity

        100.     Plaintiff incorporates by reference each and every allegation in the foregoing

paragraphs of this Complaint.

        101.     Defendant knowingly used the Plaintiff’s name and nickname, which is part of

Plaintiff’s identity; such use resulted in Defendant’s commercial advantage; such use was made

without Plaintiff’s consent; and the Plaintiff has been injured financially because of such use.

        102.     Defendant used Plaintiff’s name and nickname through Defendant’s website,

which is accessible by and targets consumers throughout the U.S., including New York.

        103.     Defendant has therefore committed an actionable wrong under NY Civ Rights

Law § 50 and is liable to Plaintiff for such remedies as are afforded it under NY Civ Rights Law

§ 51.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court enter judgment in its favor and against

Defendant on all its claims and award the following to Plaintiff:

        1.       Preliminary and permanent injunctive relief enjoining Defendant and his agents,

attorneys, employees, and all others in active concern or participation with them from:

        (a)      any further acts of infringement of Plaintiff’s intellectual property rights in the

        GREEK FREAK mark, and in any similar mark Plaintiff owns, uses and/or may use.

        (b)      using Plaintiff’s name, likeness and/or the GREEK FREAK mark and any

        variation that is confusingly similar to the Plaintiff’s mark unless expressly and

        specifically authorized by Plaintiff.

        (c)      doing any act or thing that is likely to dilute the distinctiveness of Plaintiff’s

        GREEK FREAK mark or that is likely to tarnish the goodwill associated with it.



                                                    19
             Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 20 of 21



       2.      An order, pursuant to 15 U.S.C. § 1116(a), directing Defendant to file with the

Court and serve on counsel for Plaintiff within thirty (30) days after the entry of injunction

issued by this Court, a sworn statement setting forth in detail the manner and form in which

Defendant has complied with the injunction;

       3.      The following damages:

       (a)     All monetary actual and/or statutory damages sustained and to be sustained by

       Plaintiff as a consequence of Defendant’s unlawful conduct, said amount to be trebled

       pursuant to 15 U.S.C. § 1117 N.Y. Gen. Bus. L. § 349, N.Y. Gen. Bus. L. § 360-m,

       and/or any other applicable statute;

       (b)     All exemplary and/or punitive damages to which Plaintiff is entitled under

       statutory or common law;

       (c)     Pre-judgment interest according to law;

       (d)     Plaintiff’s reasonable attorney’s fees, pursuant to 15 U.S.C. § 1117, N.Y. Gen.

       Bus. L. § 349, N.Y. Gen. Bus. L. § 360-m, and/or any other applicable statute, together

       with the costs and disbursements of this action; and

       4.      Such other and further relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff Giannis Antetokounmpo, an individual, hereby demands a jury trial.


Dated: New York, New York
       May 27, 2020
                                                      Respectfully submitted,

                                                      PARDALIS & NOHAVICKA, LLP


                                                      By:     _/s/ Anastasi Pardalis________
                                                              Anastasi Pardalis


                                                 20
Case 1:20-cv-04060 Document 2 Filed 05/27/20 Page 21 of 21



                                     Attorneys for Plaintiff
                                     950 Third Avenue, 25th Floor
                                     New York, NY 10022
                                     Tel.: (718) 777 0400
                                     Fax: (718) 777 0599
                                     taso@pnlawyers.com




                            21
